      Case 4:20-cv-00293-WS-MAF Document 13 Filed 07/16/20 Page 1 of 2



                                                                           Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION




WILFREDO LARA-GARCIA,
A# 023–584–919,

      Petitioner,

v.                                                        4:20cv293–WS/MAF

WILLIAM P. BARR,, et al.,

      Respondents.



                             ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 11) docketed June 30, 2020. The magistrate judge recommends that

Petitioner's petition for writ of habeas corpus be dismissed as moot based on

Petitioner’s release from detention.

      Upon review of the record, this court has determined that the magistrate

judge’s report and recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation is adopted and
      Case 4:20-cv-00293-WS-MAF Document 13 Filed 07/16/20 Page 2 of 2



                                                                           Page 2 of 2


incorporated by reference in this order of the court.

      2. Respondents’ motion to dismiss (ECF No. 7) is GRANTED.

      3. Petitioner's petition for writ of habeas corpus is hereby DISMISSED as

moot based on Petitioner’s release from detention.

      4. The clerk shall enter judgment stating: "All claims are DISMISSED."

      DONE AND ORDERED this              16th    day of   July   , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
